Citation Nr: 0415526	
Decision Date: 06/17/04    Archive Date: 06/23/04	

DOCKET NO.  02-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for the residuals of a 
left middle finger injury.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from April 1987 to April 
1990, and from January to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claims.  The 
veteran initially requested a Travel Board hearing to be 
conducted at the RO but this hearing request was withdrawn in 
writing in January 2004.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  Although the veteran was seen twice during service in 
1989 for left knee pain and swelling, no chronic left or 
right knee disability has been medically identified at any 
time during or subsequent to military service. 

3.  Although the veteran was noted to have left ankle pain on 
one occasion in 1988, no chronic left or right ankle 
disability has been medically identified at any time during 
or subsequent to service.  

4.  No left middle finger injury or any residuals thereof has 
been medically identified at any time during or subsequent to 
service.  



CONCLUSION OF LAW

No disability of the knees, ankles, or left middle finger was 
incurred or aggravated during military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation or applicable to the veteran's claims.  The VCAA 
requires that VA notify claimants of the evidence necessary 
to substantiate claims, and to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO initially 
notified the veteran of the types of evidence necessary to 
substantiate his pending claims in October 1999.  He was 
informed that the RO was attempting to secure his service 
medical records and he was requested to submit any medical 
evidence relevant to his claims that he might have in his 
possession.  He was provided a list of alternative types of 
evidence which he might obtain and submit to substantiate his 
claims.  In December 2001, the veteran was specifically 
advised of VA duties to notify and assist in compliance with 
VCAA, the evidence necessary to substantiate his claims, and 
the evidence that it was necessary that he submit.  These 
notifications predated the RO's negative adjudication of the 
veteran's claims in March 2002.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2002).

The RO collected the veteran's service medical records and 
provided the veteran with a VA examination which is adequate 
for rating purposes.  The veteran did not identify any 
private or VA medical records reflecting treatment for any of 
his claimed disabilities at any time since his separation 
from service.  The veteran has been provided with the laws 
and regulations relevant to his pending claims and with the 
reasons and bases for the denial of those claims in 
statements of the case.  The veteran does not contend nor 
does the evidence on file demonstrate that there remains any 
outstanding evidence which has not collected for review.  The 
Board finds that all relevant evidence has been obtained for 
review and that there remains no reasonable likelihood that 
any additional evidence is available.  The Board finds that 
the veteran was advised of the evidence he must submit and 
the evidence which VA would collect on his behalf, and that 
the duties to assist and notify under VCAA have been 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury sustained in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required where the condition noted 
during service is not shown to be chronic.  When chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Analysis:  The service medical records indicate that, in 
December 1988, the veteran sought treatment with a complaint 
of right hand pain sustained during a fall during a 
basketball game and undisplaced fracture of the right ring 
finger was identified (and service connection was granted for 
residuals of this injury in July 2000).  This record also 
noted that the left ankle appeared normal and neurovascular 
function was good.  The veteran was provided Motrin and a 
profile for no basketball for 30 days.  

In January 1989, the veteran sought treatment with complaints 
of left knee swelling from a trauma sustained while playing 
basketball.  He had been seen previously on sick call with no 
positive results identified.  Examination revealed moderate 
effusion (swelling), minimal tenderness on motion and the 
ligaments were intact.  The knee was aspirated and the 
aspirate was evaluated by pathology with no positive 
findings.  In March 1989, the veteran was again seen for a 
sore left knee and examination revealed no ligamentous 
injury, twisting or instability.  There were complaints of 
pain in the morning which resolved during the duty day.  He 
had been playing basketball.  There was full range of motion 
with light effusion.  The veteran was provided with anti-
inflammatory medication for 10 days.

There is no indication that the veteran sought or required 
medical treatment for either knee or either ankle at any time 
during the remainder of service.  Although he was treated for 
the right ring finger fracture, there is no evidence that the 
veteran was ever seen for treatment of a left middle finger 
injury at any time during service.  The veteran's physical 
examination for release from active duty in March 1991 noted 
that the upper and lower extremities and other 
musculoskeletal functions were normal.  There was no noted 
defect of either knee, either ankle, or the left middle 
finger.  In the accompanying report of medical history 
completed by the veteran himself, he indicated in the 
negative as to whether he had swollen or painful joints, leg 
cramps, arthritis, rheumatism, or bursitis, or lameness.  

Although the RO specifically notified the veteran that it was 
necessary for him to identify any post-service medical 
treatment for any of his claimed disabilities, the veteran 
did not identify such treatment, either private or VA.  There 
is a complete absence of any evidence that the veteran has 
sought or required any form of medical treatment for any of 
his claimed disabilities from the time of his final 
separation from service in March 1991 until present.  

In November 2002, the veteran was provided a VA examination.  
The veteran's claims folder was provided to the physician for 
review in conjunction with the examination.  The veteran 
reported that he had occasional pain and swelling in the left 
knee and ankle.  The knees showed a restricted range of 
motion, but there was no crepitation, the collateral 
ligaments were intact, the cruciates were intact, and there 
were negative Lachman's and McMurray's tests.  The left ankle 
had full range of motion and there was no effusion or heat.  
X-ray studies of the left ankle and both knees were entirely 
normal.  In response to specific questions posed by the RO in 
scheduling this examination, the VA physician wrote that it 
was his opinion that he could find no evidence of chronic 
knee or ankle disease.  There were negative X-rays and the 
physical findings were within normal limits.  

A preponderance of the evidence on file is against an award 
of service connection for disabilities of both knees, both 
ankles, and the left middle finger.  Although the veteran was 
twice seen for left knee pain and swelling with a single 
aspiration of fluid, no chronic disability of either knee was 
identified at any time during or after service.  Although the 
veteran's left ankle was once the subject of comment in a 
service medical record, no chronic disability of either ankle 
was identified at any time during or after service.  There is 
no medical evidence corroborating a left middle finger injury 
at any time during or subsequent to service.  The service 
separation physical examination did not reveal any 
abnormality, defect or disability of either knee, either 
ankle, or the left middle finger.  The veteran did not 
indicate any chronic complaints consistent with these claims 
in the accompanying report of medical history.  

There is no evidence that the veteran has sought or required 
any medical treatment for a chronic disability of the knees, 
ankles or left middle finger at any time in the 13 years 
since he was separated from service.  Finally, a most recent 
VA examination of November 2002 failed to identify any 
chronic disability.  Although the veteran complains of 
chronic symptoms of the knees, ankles and left middle finger, 
he lacks the requisite medical expertise to provide a 
competent clinical diagnosis of chronic disability in support 
of any of his claims.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of any competent evidence 
demonstrating that the veteran has any chronic form of 
disability attributable to military service, his claims must 
be denied.




ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to service connection for a bilateral ankle 
disorder is denied.  

Entitlement to the residuals of a left middle finger injury 
is denied. 



____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



